Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/3/21 and 3/12/22 have been considered.
Drawings
The drawings filed 2/19/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaiser et al. (US 2019/0059748 A1).
Re claim 31:  Kaiser et al. wiring harness (figures 1 and 4) that provides for operatively coupling a plurality of auscultatory sound-or-vibration sensors (40) to a recording module (part within (102), comprising:
a. a plurality of insulated conductors (54), and
b. a first electrical connector (connection provided to input (106), wherein each conductor of said plurality of insulated conductors extends between, and electrically connects, a corresponding terminal of said first electrical connector to either a corresponding terminal of an electrical connector jack of a plurality of electrical jacks located along the wiring harness (figure 4, element (52) that connects to (48)), or to a corresponding terminal of a corresponding auscultatory sound-or-vibration sensor of the plurality of auscultatory sound-or-vibration sensors (such as 48 which are terminals to corresponding sensors (40)), wherein each said electrical connector jack of said plurality of electrical jacks, if present, provide for connecting to a corresponding electrical connector plug associated with a corresponding sound-or-vibration sensor of the plurality of auscultatory sound-or-vibration sensors;
c. wherein said plurality of insulated conductors are organized in a plurality of distinct
branches (see arrangement in figure 4), each distinct branch of said plurality of distinct branches originates either from said first electrical connector or from another portion of said wiring harness (figure 1), and the locations of said plurality of distinct branches, in cooperation with said plurality of electrical jacks, if present, are implicitly suggestive of a corresponding location of said corresponding auscultatory sound-or-vibration sensor on a thorax of a test subject (see figure 4), and said first electrical connector is adapted to connect to a corresponding counterpart first electrical connector of the recording module .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. in view of Merk et al. (US 2014/0046138 A1).
Re claim 33:  The teaching of Kaiser et al. is discussed above and incorporated herein.  Kaiser et al. however does not teach the use of an elastomeric material with a given durometer Shore value as set forth.  Merk et al. teaches in a similar environment of less” which enables a bending to take place without cracking.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such teaching into the arrangement of Kaiser et al. to predictably provide insulate connects that are resistant to cracking when being bent.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Allowable Subject Matter
Claims 32 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed wiring harness including in combination the features of claim 31 that as set forth in claim 32 includes a plurality of three electrical connector jacks along two distinct branches for electrical connecting associated auscultatory sensors as depicted in figure 19 for placement at different locations along a thorax of a test subject is neither taught by nor an obvious variation of the art of record.  The claimed wiring harness including in combination the features of claim 31 that as set forth in claim 34 includes the use of a magnetically-attachable electrical connector that has a magnet that is magnetically attached to a ferromagnetic portion of the sensor along with use of a spring-loaded pin providing electrical connection between the conductors to corresponding sensors as set forth is neither taught by nor an obvious variation of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakema et al. and Jones et al. each teach the use of plural sensors for analyzing body sounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/16/22